—Appeal by the defendant from a judgment of the County Court, Nassau County (De Riggi, J.), rendered June 5, 1998, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
*498Ordered that the judgment is affirmed.
The defendant was properly sentenced as a second violent felony offender. Since the defendant failed to challenge his underlying conviction during the sentencing proceedings, he waived his right to make any allegation of unconstitutionality with regard to that prior conviction (see, CPL 400.15 [7] [b]; People v Young, 255 AD2d 907; People v Cooper, 241 AD2d 553). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.